                                                                                       Entered on Docket
                                                                                       August 10, 2020
                                                                                       EDWARD J. EMMONS, CLERK
                                                                                       U.S. BANKRUPTCY COURT
                                                                                       NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                     The following constitutes the order of the Court.
                                  2                                                  Signed: August 7, 2020

                                  3
                                  4
                                  5                                                    ______________________________________________
                                                                                       Stephen L. Johnson
                                  6                                                    U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                           UNITED STATES BANKRUPTCY COURT
                                  10                          NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re                                               Case No. 20-50469 SLJ
                                  12
                                  13    MORDECHAI KOKA,                                     Chapter 11

                                  14
                                                                        Debtor(s).
                                  15
                                  16
                                                 ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES
                                  17
                                  18            On August 6, 2020, the Court held a status conference in the above-entitled matter.

                                  19   Appearances were as noted on the record. As indicated at the hearing, the court notes the
                                       following problems with the monthly operating reports:
                                  20
                                                (A)    In the March report, the Statement of Cash Receipts and Disbursements shows a
                                  21
                                       cash balance of $7,342 for the beginning of March and an identical cash balance of $7,342 for
                                  22
                                       the end of March, despite a net increase of $1,508 in cash during this period.
                                  23
                                                (B)    In the April report, the Statement of Cash Receipts and Disbursements shows a
                                  24   cash balance of $7,338 for the beginning of April and a cash balance of $8,805 for the end of
                                  25   April, reflecting an increase in cash of $1,467. However, the itemization of receipts and
                                  26   expenses actually shows a net decrease in cash of $1,516. Thus, it is unclear if the ending cash
                                  27   balance of $8,805 is accurate.

                                  28
                                       ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES                                               1/3


                                   Case: 20-50469        Doc# 77     Filed: 08/07/20      Entered: 08/10/20 09:49:53        Page 1 of 3
                                              (C)     Although the subsequent May and June reports are correct in and of themselves,
                                  1
                                       the cash balances may not be accurate if the carryover amounts of the cash balance from March
                                  2
                                       and April are incorrect.
                                  3
                                              The Court having reviewed the status conference statements and other pleadings filed in
                                  4    this case and having heard the arguments of counsel, good cause appearing,
                                  5           IT IS HEREBY ORDERED as follows:
                                  6           (1)     The Debtor(s) shall amend the monthly operating reports, to the extent necessary,
                                  7    by September 24, 2020.
                                  8           (2)     The Debtor(s) shall remain current on all monthly operating reports.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9           (3)     If the Debtor(s) fails to abide by the deadlines established in Paragraph (1) above
                                       or to remain current on monthly operating reports, the Court sua sponte or the United States
                                  10
                                       Trustee (“UST”), by filing and serving a declaration indicating non-compliance by the Debtor(s)
                                  11
                                       and submitting and serving an order, may dismiss or convert the case, at the UST’s discretion.
                                  12
                                       The court may also dismiss or convert the case if a disclosure statement and plan has not been
                                  13   filed or a disclosure statement approved with sufficient time to confirm a plan by the deadline
                                  14   above under applicable bankruptcy and local rules. See 11 U.S.C. § 1112(b)(4)(E) & (J).
                                  15          (4)     If the case has not been converted or dismissed under Paragraph (3), a continued
                                  16   status conference shall be held on October 1, 2020, at 10:00 a.m., at the United States
                                  17   Bankruptcy Court, 280 South First Street, Courtroom 9, San Jose, California.

                                  18                                     * * * END OF ORDER * * *
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES                                               2/3


                                   Case: 20-50469       Doc# 77      Filed: 08/07/20    Entered: 08/10/20 09:49:53        Page 2 of 3
                                  1                                      COURT SERVICE LIST
                                  2         [ECF recipients only]
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES                                   3/3


                                   Case: 20-50469    Doc# 77        Filed: 08/07/20   Entered: 08/10/20 09:49:53   Page 3 of 3
